                Case 2:20-cr-00010-TLN Document 27 Filed 06/04/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-10-TLN
12                                Plaintiff,             STIPULATION REGARDING CONTINUING
                                                         CHANGE OF PLEA DATE AND EXCLUDING
13                         v.                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   ANITA VIJAY,
                                                         DATE: September 10, 2020
15                               Defendant.              TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
16

17         The United States of America and defendant stipulate as follows:
18         1.      By previous order, this Court set a change of plea hearing in this matter for June 11,
19 2020, and excluded time under the Speedy Trial Act through that date.

20         2.      By this stipulation, the parties jointly request that the Court continue the change of plea
21 hearing to September 10, 2020, ay 9:30 a.m., and exclude time under the Speedy Trial Act from June 11,

22 2020, through September 10, 2020, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv) (Local Code T4).

23         3.      The parties agree and stipulate, and request the Court find, the following:
24                 a)     The government has represented that the discovery associated with this case
25         includes a substantial number of reports and text message communications, as well as other
26         records.
27                 b)     Counsel for defendant desires additional time to continue consulting with his
28         client and otherwise preparing for the change of plea hearing or trial.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00010-TLN Document 27 Filed 06/04/20 Page 2 of 3


 1                  c)      The parties believe that failure to grant the above-requested continuance would

 2          deny defense counsel the reasonable time necessary for effective preparation, taking into account

 3          the exercise of due diligence, and continuity of counsel.

 4                  d)      The government does not object to the continuance.

 5                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the best interests of the public and defendant in a speedy trial.

 7                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of June 11, 2020, to September 10,

 9          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), (B)(iv) (Local

10          Code T4), because it results from a continuance granted by the Court at the parties’ request on

11          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

12          best interest of the public and defendant in a speedy trial.

13          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16          IT IS SO STIPULATED.

17

18
      Dated: June 3, 2020                                     MCGREGOR W. SCOTT
19                                                            United States Attorney
20
                                                              /s/ MATTHEW THUESEN
21                                                            MATTHEW THUESEN
                                                              Assistant United States Attorney
22

23
      Dated: June 3, 2020                                     /s/ BRIAN GETZ (with consent)
24                                                            BRIAN GETZ
25                                                            Counsel for Defendant
                                                              ANITA VIJAY
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00010-TLN Document 27 Filed 06/04/20 Page 3 of 3


 1                                      FINDINGS AND ORDER

 2

 3        IT IS SO FOUND AND ORDERED this 4th day of June, 2020.

 4

 5

 6

 7                                                        Troy L. Nunley
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
